December 15, 2010 VIA EDGAR Ms. Janice McGuirk United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C.20549 Re: BTHC XV, Inc. Current Report on Form 8-K, filed November 4, 2010 File No. 0-52808 Dear Ms. McGuirk: This will confirm the telephone conversation you had with my colleague, Timothy French, on December 10, 2010 regarding the timing of the responses of our client, BTHC XV, Inc. (the “Company”), to the comments contained in your letter to the Company, which was dated December 1, 2010. As per the telephone conversation, the Company has informed me that it will respond to your comments on or before December 31, 2010.I understand this is acceptable to the Staff. Please call me at (212) 885-5000 if you have any questions. Very truly yours, /s/ William Zheng William Zheng
